FILED
                            NOT FOR PUBLICATION                             NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50073

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02436-JLS

  v.
                                                 MEMORANDUM*
CARLOS ALBERTO MADERO-
HIGUERA,

               Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Carlos Alberto Madero-Higuera appeals from the district court’s judgment

and challenges the 70-month sentence imposed following his guilty-plea




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for possession of cocaine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Madero-Higuera contends that the district court erred by failing to exercise

its independent judgment in denying his request for a minor role adjustment under

U.S.S.G. § 3B1.2(b). The record does not support this contention. The district

court considered the parties’ arguments and concluded that the record did not

provide a basis for finding that Madero-Higuera played a minor role in the criminal

scheme. The court’s rejection of the adjustment was consistent with the guideline

and our precedent. See U.S.S.G. § 3B1.2 cmt. n.3(A) (adjustment available only if

defendant is “substantially less culpable than the average participant”); United

States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011) (defendant’s

burden to establish his entitlement to the adjustment).

      AFFIRMED.




                                           2                                    14-50073